Citation Nr: 1533081	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction in the disability rating for residuals of prostate cancer from 100 percent to 40 percent was proper.

2.  Whether the discontinuance of entitlement to special monthly compensation (SMC) at the housebound rate was proper.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1969 to May 1971, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which reduced the rating for the Veteran's service-connected prostate cancer residuals from 100 percent to 40 percent, effective July 1, 2012.  The RO had originally granted service connection for the residuals of prostate cancer in a rating decision issued in July 2009; an initial evaluation of 100 percent was assigned effective from June 19, 2009.  

The April 2012 rating decision also discontinued payment of special monthly compensation (SMC) to the appellant, effective from July 1, 2012.  The RO had originally granted SMC in a rating decision issued in April 2010; the award of SMC at the housebound rate was based on a schedular 100 percent evaluation for a single service-connected disability plus additional service-connected disabilities independently ratable at 60 percent and it was assigned effective from June 19, 2009.

In his January 2013 VA Form 9, the appellant indicated that he wanted a Board videoconference hearing.  The appellant was subsequently scheduled for a Board hearing to be held in April 2015.  In a written statement submitted in March 2015, the appellant withdrew his request for a Board hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the case is ready for appellate review.  See 38 C.F.R. § 20.704(d).

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The issue of entitlement to aid and attendance status has been raised by the record in a May 2015 statement, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

In this case, the Veteran and the record have raised the question of unemployability.  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim. 

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A July 2009 rating decision granted the appellant service connection for prostate cancer which was rated as 100 percent disabling under Diagnostic Code 7528, effective from June 19, 2009. 

2.  The appellant completed radiation therapy for his prostate cancer in February 2011.

3.  In December 2011, the appellant was notified by the RO of the proposed reduction of his 100 percent rating for the service-connected residuals of his prostate cancer, that he had 60 days to submit medical evidence why the evaluation should not be reduced, and that he could request a hearing. 

4.  An April 2012 rating decision reduced the disability evaluation for the appellant's service-connected prostate cancer residuals from 100 percent to 40 percent, effective July 1, 2012.

5.  The appellant is separately in receipt of special monthly compensation for loss of use of a creative organ and he also has been granted service connection for erectile dysfunction.

6.  There is no evidence of any recurrence of the appellant's prostate cancer and there is no evidence of any metastasis of the appellant's prostate cancer.

7.  Since July 1, 2012, the service-connected residuals of the appellant's prostate cancer have been manifested by urinary incontinence requiring the use of pads which have needed to be changed not more than two times per day and by a daytime voiding interval of less than one hour; no renal dysfunction has been demonstrated.  

8.  The reduction in the appellant's disability rating for the service-connected residuals of prostate cancer was based on VA and private treatment records, as well as the results of an October 2011 VA medical examination, which, taken together, showed that his disability picture did not meet the criteria for a rating in excess of 40 percent for the residuals of prostate cancer, effective July 1, 2012, and that rating reduction was implemented substantially in accordance with governing regulatory due process provisions.

9.  As of July 1, 2012, the appellant did not meet the statutory requirements for payment of SMC at the housebound rate based on a schedular 100 percent evaluation for a single service-connected disability plus additional service-connected disabilities independently ratable at 60 percent.  


CONCLUSIONS OF LAW

1.  The reduction in the disability rating for the appellant's service-connected residuals of prostate cancer from 100 percent to 40 percent, effective July 1, 2012, was proper; restoration of the initial 100 percent disability rating is not warranted and a disability evaluation in excess of 40 percent is not warranted for the service-connected residuals of prostate cancer from July 1, 2012 onward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.321, 3.344, 3.500, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  The discontinuance of the award of SMC at the housebound rate based on a schedular 100 percent evaluation for a single service-connected disability plus additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, effective July 1, 2012, was proper.  38 U.S.C.A. § §§ 1114 (s), 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 350, 3.351, 3.344, 3.500 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e).

In the instant case, a December 2011 notice letter sent in connection with the rating decision proposing to reduce the rating for prostate cancer and eliminate the SMC at the housebound rate provided the appellant with notice of the proposed reductions and informed him that he could submit medical or other evidence to show why the reductions should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that, if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claims decided herein.  The claims were readjudicated after notice was provided by means of the December 2012 Statement of the Case (SOC) and the March 2014 Supplemental Statement of the Case (SSOC).  

Relevant to the duty to assist, the appellant's VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In addition, the appellant was afforded a VA examination, in October 2011, to assess the severity of the residuals of his prostate cancer.  The Board finds that the examination was adequate in order to evaluate whether the rating reduction for prostate cancer was proper.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical history and medical records.  The examination included a report of the history and symptoms for the claimed prostate cancer disability and demonstrated objective evaluations.

The Board finds that the examination report is sufficiently detailed with recorded history, impact on daily life, and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed condition.  Further, the VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for genitourinary disabilities and for SMC at the housebound rate, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore no useful purpose would be served in remanding this matter for more development; that would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a disability evaluation has continued at the same level for less than five years, analysis of whether a rating reduction is warranted is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the appellant's 100 percent disability evaluation for his prostate cancer, and his special monthly compensation for housebound benefits, were awarded effective June 19, 2009, and were reduced effective July 1, 2012, approximately three years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of 38 C.F.R. § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of 38 C.F.R. § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply. 

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of his disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes private and VA medical treatment records; the reports of the VA urological examination conducted in October 2011; and various written statements submitted by the appellant.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A.  Rating reduction

Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made:  A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the veteran must be notified of the contemplated action and furnished detailed reasons for the action.  He must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the veteran of the final action [rating implementing the reduction] expires.  38 C.F.R. § 3.105(e).

Initially, as discussed above, the Board finds that the RO's processing of the reduction was substantially in compliance with the procedural requirements of 38 C.F.R. § 3.105(e) in reduction of the appellant's disability evaluation.  The reduction was made prospectively following the rating decision proposing the reduction, also in accordance with 38 C.F.R. § 3.105(e).

Review of the evidence of record reveals that the appellant was diagnosed with adenocarcinoma of the prostate in January 2009.  In a rating decision issued in July 2009, the RO granted service connection for prostate cancer as due to exposure to herbicides, and assigned a 100 percent rating pursuant to the provisions of Diagnostic Code 7528, effective June 19, 2009 (the date of claim).

The appellant underwent a VA urology examination in September 2010.  It was noted that he had not yet undergone any treatment.  However, radiation was to begin soon.  The examiner stated that the appellant's cancer was still active.  The appellant's 100 percent rating was subsequently continued in a rating decision issued by the RO in September 2010.

Review of the appellant's VA treatment records dated between 2005 and 2014 reveals that the appellant was seen for follow-up in February 2011.  He was noted to have completed his radiation therapy two to three weeks previous.  He was noted to have radiation cystitis and proctitis.  A urology note, dated in January 2012, indicates that the appellant had completed radiation therapy about one year before.  The appellant was noted to be having some mild lower urinary tract symptoms (LUTS).  

The appellant underwent another VA medical examination in October 2011; the examiner reviewed the appellant's medical history.  The appellant complained of dysuria.  He said that he urinated at intervals of 30 to 45 minutes.  He also reported experiencing nocturia four times per night at intervals of two hours.  In relation to incontinence, the appellant reported use of pads that had to be changed once a day.  The examiner noted that the appellant had undergone radiation therapy and that he did not use an appliance.  The examiner rendered a diagnosis of prostate cancer in remission.

Based upon the October 2011 VA examination and private and VA treatment records, and in accordance with 38 C.F.R. § 3.105(e), in a December 2011 letter (with a copy of the December 2011 rating decision proposing the reduction attached) the RO proposed to reduce the rating for the appellant's residuals of prostate cancer to 40 percent based on cessation of treatment, urinary frequency and use of absorbent materials.  

The RO implemented the reduction to 40 percent for the residuals of the appellant's service-connected prostate cancer in a rating decision issued in April 2012.  The rating reduction was to be effective as of July 1, 2012.  The appellant was notified of the reduction by an April 2012 letter.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 malignant neoplasms of the genitourinary system, a 100 percent rating is assigned following cessation of surgery, chemotherapy, or other therapeutic procedure and shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the cancer is rated based on residuals of voiding dysfunction or renal dysfunction, whichever is the predominant disability. 

As the radiation therapy was over in February 2011, and a VA examination was conducted in October 2011 (more than six months later), and as there was no local recurrence of cancer, the RO was required by the Rating Schedule to rate the prostate cancer disability on residuals as voiding dysfunction or renal dysfunction, whichever was the predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

As required by 38 C.F.R. § 4.115b, Diagnostic Code 7528, the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) when it notified the appellant of its proposal to reduce his rating assigned for residuals of prostate cancer in December 2011.  He was also notified of his right to challenge the proposed reduction, and was given an opportunity to present evidence and/or have a hearing.  The appellant did not submit any evidence to support his disagreement with the reduction.  After the required 60 day period had elapsed, the RO reduced the rating for the appellant's residuals of prostate cancer from 100 percent to 40 percent, effective July 1, 2012.  The appellant was then notified of the final reduction in April 2012, and the reduction was made effective no sooner than permitted by regulation.  For these reasons, the Board finds that the rating reduction was in accordance with the facts of the record and with the proper application of the provisions of 38 C.F.R. § 3.105(e).

Turning to the actual rating of the appellant's disability, the Board notes that the appellant's residuals of prostate cancer have been rated as voiding dysfunction.  The Board also notes that 40 percent is the highest rating available based on urinary frequency.  As the record does not demonstrate that the appellant has any renal dysfunction (and he has not alleged otherwise), discussion of a potentially higher rating based on renal dysfunction is not necessary. 

Under 38 C.F.R. § 4.115a, a 20 percent rating is warranted for voiding dysfunction when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted when there is urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The next higher (and maximum) rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 

In this case, there is no evidence of any further radiation therapy or other treatment for the appellant's prostate cancer beyond February 2011.  In addition, there is no evidence of record of any reoccurrence of the appellant's prostate cancer and there is no evidence of any metastasis of the appellant's prostate cancer. 

The reduction to 40 percent was based on finding the Veteran had urinary frequency which required a daytime voiding interval of less than one hour and the wearing of pads which had be changed fewer than twice a day.  See 38 C.F.R. § 4.115a.  There is no evidence of a necessity to change pads more frequently.  In addition, there is no evidence that the appellant has any renal dysfunction.  As of July 1, 2012, his only residuals of his prostate cancer were urinary incontinence with use of absorbent materials and erectile dysfunction.  Furthermore, the December 2011 rating decision granted service connection for erectile dysfunction and also granted special monthly compensation for the appellant's loss of use of a creative organ.  There is no basis in the evidence of record for the assignment of any rating in excess of 40 percent based on voiding dysfunction from July 1, 2012 onward.

The Board has considered whether any additional staged rating is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As reflected in the decision above, the Board did not find variation in the appellant's symptomatology or clinical findings relating to his service-connected prostate cancer residuals that would warrant the assignment of any further staged ratings for that disability.  

In reaching this determination, the Board has given due consideration to the doctrine of resolving all doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), which requires that if the evidence preponderates in favor of the Veteran or is in relative equipoise, the claim must be allowed and that the claim may be denied only if the preponderance of the evidence is against the claim.  In light of the evidence of record and the above legal criteria, the Board finds that the appellant is not entitled to an evaluation in excess of a 40 percent beginning July 1, 2012, because the evidence of record does not demonstrate that the appellant experiences such symptoms as voiding dysfunction requiring the use of absorbent materials which must be changed more than four times per day or that he experiences any renal dysfunction at all.  Thus, a rating higher than the currently assigned 40 percent evaluation is not warranted under the applicable rating criteria from July 1, 2012 onward.  

Hence, the evidence supports no more than a schedular rating of 40 percent for the appellant's prostate cancer residuals from July 1, 2012 onward.  The Rating Schedule does not provide a basis for an increased evaluation for the prostate cancer disability given the clinical findings in this case.  The preponderance of the evidence is against the claim for a rating in excess of 40 percent for the prostate cancer residuals beginning July 1, 2012.

Notwithstanding the above discussion, increased evaluations for the claimed disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints as they might be related to his capacity for employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

However, the record does not establish that the rating criteria are inadequate for rating the appellant's prostate cancer residuals.  The appellant's disability is manifested by impairment in occupational functioning and there is no indication in the record that the average industrial impairment from the prostate cancer disability would be in excess of that contemplated by the 40 percent rating in effect since July 1, 2012.  The rating criteria contemplate the Veteran's voiding dysfunction; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds no evidence that the prostate cancer residuals present such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for the prostate disability, but the required manifestations have not been shown in this case.  The appellant has not offered any objective evidence of any symptoms due to the prostate cancer residuals on appeal that would render impractical the application of the regular schedular standards.  The voiding dysfunction symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for genitourinary system dysfunctions.  In short, the rating criteria contemplate not only his symptoms but the severity of his prostate cancer residuals.  For these reasons, referral for extraschedular consideration is not warranted for the prostate disability.

The Board acknowledges that the appellant, in advancing this appeal, believes that his prostate disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has carefully considered the appellant's contentions and arguments.  In this case, however, the appellant himself has not reported experiencing voiding dysfunction that meets the criteria for the next higher rating.  In addition, the competent medical evidence offering detailed descriptions of the urologic symptomatology and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether that disability involves renal dysfunction.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  Again, the Veteran himself has not reported symptomatology commensurate with any higher rating.  The preponderance of the most probative evidence does not support assignment of any rating in excess of the 40 percent evaluation that has been in effect for the prostate disability since July 1, 2012.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In fact, the RO's grant of the 40 percent evaluation is based on the Veteran's reports about his urinary frequency and his use of absorbent materials.  Furthermore, the medical findings (as provided in the examination reports and treatment notes) directly address the criteria under which the manifestations of the appellant's prostate disability have been evaluated.  The lay statements of record have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the residuals of the appellant's service-connected prostate cancer.  The preponderance of the most probative evidence does not support assignment of any rating in excess of 40 percent from July 1, 2012 onward.  The findings needed for any higher evaluation are not currently demonstrated.  Because the preponderance of the evidence is against the Veteran's increased rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As reflected in the decision above, the Board has not found variation in the appellant's prostate cancer residuals symptomatology or clinical findings for the manifestations of that disability which would warrant the assignment of any additional staged rating, see Hart v. Mansfield, supra.  There has been no variation in the clinical manifestations for the prostate disability since July 1, 2012.  Based upon the record, the Board finds that at no time since July 1, 2012, has the prostate cancer residuals disability on appeal been more disabling than as currently rated.

Finally, as previously noted, the issue of entitlement to TDIU is addressed in the REMAND below. 

B.  Discontinuance of SMC at the housebound rate

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350. 

As noted above, the appellant was granted SMC for housebound benefits, effective June 19, 2009, in an April 2010 rating decision.  When his disability rating for prostate cancer was reduced from 100 percent to 40 percent by the April 2012 rating decision on appeal, the RO also discontinued SMC for housebound benefits.

As discussed earlier, the reduction from 100 percent to 40 percent for the appellant's service-connected prostate cancer was proper.  As a result of this reduction, the Board notes that the appellant did not meet the schedular rating criteria for SMC at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  Effective July 1, 2012, his service-connected disabilities were: posttraumatic stress disorder, rated 50 percent; prostate cancer, rated 40 percent; tinnitus, rated 10 percent; bilateral hearing loss, rated zero percent; and erectile dysfunction rated zero percent.

The appellant's combined rating as of July 1, 2012, was only 70 percent.  The appellant did not meet the statutory requirements for the payment of SMC at the housebound rate based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher as of July 1, 2012, as he was not in receipt of a 100 percent rating for any disability as of that date. 

Those facts are not in dispute.  Therefore, the Veteran's claim for continued payment of SMC at the housebound rate effective July 1, 2012, must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

The rating reduction for the Veteran's residuals of prostate cancer disability from 100 percent to 40 percent, effective July 1, 2012, was proper and an evaluation in excess of 40 percent is not warranted beginning July 1, 2012.

The discontinuation of the Veteran's award of SMC at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher, effective July 1, 2012, was proper and a restoration of that award is not warranted.


REMAND

The Board acknowledges that it must review all issues which are reasonably raised from a liberal reading of the Veteran's substantive appeal and claims file.  See Rivers v. Gober, 10 Vet. App. 469, 471 (1997) (citing Myers v. Derwinski, 1 Vet. App. 127, 129 (1991)).  The Board notes that the claims file does not contain evidence showing that the appellant is currently employed.  

In a written statement that was received by VA in July 2009, the Veteran contended that he was unable to work due to his prostate cancer.  In the report of the VA medical examination conducted in October 2011, the examiner indicated that the impact of the appellant's prostate cancer on his ability to work was that he was retired.  It is not clear whether that meant that the appellant retired due to the prostate cancer or because of other service-connected disabilities.  For example, in the report of the VA mental health examination conducted in March 2010, the appellant stated that he was physically and mentally unable to work, including because of his service-connected posttraumatic stress disorder (PTSD) symptoms.  Thus, the Board concludes that an inferred claim for a TDIU has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

While the case is in remand status, the RO should obtain all outstanding VA treatment records and associate them with the evidence of record.

Accordingly, this matter is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.  In particular, the appellant must be properly notified of how to substantiate a claim of entitlement to a TDIU. 

2.  Provide the appellant with a VA Form 21-8940 in connection with his claim for a TDIU, and request that he supply the requisite information. 

3.  Obtain all outstanding VA treatment records for the appellant and associate them with the evidence of record.

4.  Conduct any development deemed necessary for the adjudication of the TDIU claim, to include consideration of TDIU on an extraschedular basis.  

5.  If TDIU is denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for TDIU, to include a summary of the evidence and applicable law and regulations considered pertinent to that issue.  An appropriate period of time for response must be given. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


